        Case: 3:17-cv-00070-wmc Document #: 31 Filed: 07/16/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

THEODORE SMITH,

        Plaintiff,
                                                     Case No. 17-cv-70-wmc
   v.

DR. LAVENE, DR. MARIA GAMBARO,
DR. WHITE, LT. ANDERSON,
LT. BUSSIE, BROCKMAN, TOBY,
ROEKER, SWENSON, NEWSTADER,
SGT DOYLE, TESLIK, OFFICER KNAPP,
NURSE TRISHA ANDERSON,
AND CAPT. PITPHITZEN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                 7/16/2020
        Peter Oppeneer, Clerk of Court                        Date
